The proponent of a motion for summary judgment is required to make a prima facie showing of entitlement to judgment as a matter of law, offering sufficient evidence to eliminate any material issues of fact from the case. The failure to make such a showing requires the denial of the motion, regardless of the insufficiency of the opposing papers (see, Winegrad v New York Univ. Med. Center, 64 NY2d 851; Royal v Brooklyn Union Gas Co., 122 AD2d 132). Here, the plaintiff has failed to make the necessary prima facie showing. Thompson, J. P., Weinstein, Niehoff and Spatt, JJ., concur.